 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ROBERT CHRISTOFFERSON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 6:18-po-00096
12                     Plaintiff,                    MOTION TO DISMISS; ORDER
13   vs.
14   ROBERT CHRISTOFFERSON,
15                     Defendant.
16
17          Defendant Robert Christofferson hereby files this motion to dismiss pursuant to 18
18   U.S.C. § 3607(a). The Government does not oppose this request.
19          On February 27, 2018, Mr. Christofferson pled guilty to possession of a controlled
20   substance in violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court
21   granted Mr. Christofferson a deferred entry of judgment under 18 U.S.C. § 3607(a). On January
22   24, 2019, the Court vacated Mr. Christofferson’s review hearing because he had fully complied
23   with the terms of his probation. Mr. Christofferson’s probation expired on February 27, 2019.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” Here, Mr.
27   Christofferson’s term of probation has expired, and he did not violate any condition of his
28   probation. Accordingly, Mr. Christofferson requests that the Court, without entering a judgment
 1   of conviction, dismiss the proceedings.
 2
 3                                                Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6
 7   Date: April 2, 2019                          /s/ Reed Grantham
                                                  REED GRANTHAM
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                ROBERT CHRISTOFFERSON
10
11                                                ORDER
12            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Mr.
13   Christofferson in United States v. Christofferson, Case No. 6:18-po-00096.
14
     IT IS SO ORDERED.
15
16
     Dated:      April 2, 2019
17                                                    UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27

28

     Christofferson - Motion to Dismiss                         -2-
